Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 06 January 2022, with respect to the rejection(s) of claim(s) 9-10, 12-18, 20 under 35 USC 102 and 103 have been fully considered and are not persuasive. 
Regarding claim 9 and dependent claims thereof, Applicant argues the display is not coupled to the chassis and there is no motivation to combine the references in the manner claimed as a result. Martini further discloses a touch screen (equivalent part 140, figure 1, [0035]) coupled to said chassis through the rover and in communication with said chassis controller ([0035]), the display displays information regarding operating data of the rover based on said data ([0035]). Claim 9 does not require the display be coupled only to the controller or be part of the housing for the chassis i.e., be in direct contact with the chassis. Since Martini discloses the touch screen coupled to the chassis through the rover, then the display is coupled to the chassis. Martini provides a display touch screen in order to allow control over the suction and other functions of the device ([0035]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with the display of Martini in order to control and visualize the functions of the device.
Applicant also argues with respect to claim 17 that one of ordinary skill in the art would not be motivated to modify Reasoner with the sensors of Lalomia since none of the functions suggest a pressure signal be communicated and in particular a vacuum level drawn on the waste canister. Examiner respectfully disagrees. Lalomia states the pressure sensors 424, 426 generate corresponding pressure signals sent to the vacuum controllers 411, 413 ([0141]). The controllers then communicate with the main controller 342 which inputs the pressure readings. Therefore, Lalomia teaches the claimed limitations of claim 17 and claims 17-18 and 20 remain rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reasoner (US 2005/0187529) in view of Lalomia (US 2007/0135779) further in view of Martini (US 2009/0101219).
Regarding claim 9, Reasoner discloses a waste collection system comprising a mobile rover (12, figure 6, [0035]) comprising at least one waste container (20, figure 6, [0035]) supported on said mobile rover (figure 6) for storing the medical/surgical waste collected from a patient with a suction line (81, figure 6, [0033]); a chassis (14, figure 6, [0033]) separate from said mobile rover and configured be removably coupled with said mobile rover ([0034, figure 6]); a vacuum pump (P, figure 6, [0036]) supported on said chassis and configured to draw a vacuum on said at least one waste container when said mobile rover is coupled with said chassis ([0035-0036], ); a rover controller (100, [0035]) supported on said mobile rover (figure 6) and configured to receive signal on said at least one waste container ([0036], a control unit 100 of the waste collection unit 12 acts as a master control unit to a slave controller 102 of the docking station 14 to control the sequence of actuating the couplings 56a, 57a, draining the canister 20 of the medical waste); and a chassis controller (102, figure 6, [0035]) supported on said chassis and configured to be in communication with said rover controller with said chassis controller configured to receive the signal by said rover controller ([0035-0036], a control unit 100 of the waste collection unit 12 acts as a master control unit to a slave controller 102 of the docking station 14 to control the sequence of actuating the couplings 56a, 57a, draining the canister 20 of the medical waste). Reasoner further discloses a transmitter (rover side 104, [0035], figure 6) supported on said mobile rover and in communication with said rover controller; and a receiver (chassis side 104, [0035], figure 6) supported on said chassis with said receiver and said transmitter in communication when said mobile rover is coupled with said chassis to establish a communication circuit for transferring data between said rover controller and said chassis controller ([0035]).
Reasoner does not disclose the data comprising a pressure signal representative of a level of vacuum drawn on said at least one waste container, a display assembly coupled to said chassis and in communication with said chassis controller, wherein said display assembly is configured to display information regarding an operating state of the mobile rover based on said data.
Lalomia discloses medical waste collection systems in the same field of endeavor as the Applicant. Lalomia teaches pressure sensors (424, 426, figure 17, [00141]) responsive to pressure changes in the waste container and communicates with the main controller (342, figure 17, [0141]) which further communicates with a chassis controller (1020, [0278], [0283]).
Lalomia provides the sensors and communication between the controller and chassis to allow for further control over the functions of the medical disposal device ([0283]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with the sensors and communication process of Lalomia in order to allow further control over the functions of the medical disposal device as taught by Lalomia.
Reasoner and Lalomia do not disclose a display assembly coupled to said chassis and in communication with said chassis controller, wherein said display assembly is configured to display information regarding an operating state of the mobile rover based on said data.
Martini further discloses a touch screen (equivalent part 140, figure 1, [0035]) coupled to said chassis through the rover and in communication with said chassis controller ([0035]), the display displays information regarding operating data of the rover based on said data ([0035]).
Martini provides a display touch screen in order to allow control over the suction and other functions of the device ([0035]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with the display of Martini in order to control and visualize the functions of the device.
Regarding claim 10, Reasoner and Lalomia do not disclose a vacuum regulator supported on said chassis and in communication with said chassis controller with said chassis controller configured to control at least one of said vacuum pump and said vacuum regulator to establish the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller.
Martini discloses medical waste collection system in the same field of endeavor as the Applicant. Martini further teaches a vacuum regulator (405, [0080], figure 17) supported on said chassis and in communication with said chassis controller with said chassis controller configured to control at least one of said vacuum pump and said vacuum regulator to establish the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller ([0080, 0066]).
Martini utilizes a flow meter in order to detect whether the pump is functioning and detect the flow rate ([0080]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with Martini in order to measure the flow rate and detect whether the pump is malfunctioning.
Regarding claim 12, Reasoner does not disclose herein each of said mobile rover and said chassis further comprise complimentary power couplers in communication with one another when said mobile rover is coupled with said chassis to establish a power regulation circuit for transferring power between said rover controller and said chassis controller.
Reasoner further discloses in another embodiment that the portable unit can be powered and recharged through connection to docking receiver (52, [0043]) thus in communication with one another when said mobile rover is coupled with said chassis to establish a power regulation circuit for transferring power between said rover controller and said chassis controller ([0043]).
It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the relied upon embodiment of Reasoner with the rechargeable battery layout of the further embodiment to allow the portable unit to be recharged and powered as desired without new/replacement batteries. The modification would not destroy the intended operation of the relied upon embodiment and both are disclosed together in Reasoner.
Regarding claim 13, Reasoner further discloses the transmitter and receiver are IR ports, which are LED type communicators ([0035]).
Regarding claims 14-15, Reasoner does not disclose wherein said chassis further comprises an electromagnet in communication with said chassis controller, wherein once said mobile rover is movably positioned near said electromagnet to be coupled with said chassis, said rover controller transmits instructions with said communication circuit to said chassis controller to energize said electromagnetic to couple said mobile rover with said chassis and wherein said chassis is a mobile chassis such that said mobile rover and said mobile chassis are configured to be repositioned together with said electromagnet providing sufficient force to maintain the coupling of said mobile rover and said chassis, and independently movable when said mobile rover and said mobile chassis are decoupled.
Lalomia discloses medical waste collection systems in the same field of endeavor as the Applicant. Lalomia teaches wherein said chassis further comprises an electromagnet (1024, figure 64A-64B, [0262]) in communication with said chassis controller (1020, [0262]), wherein once said mobile rover is movably positioned near said electromagnet to be coupled with said chassis, said rover controller (equivalent part 342 which can constitute multiple controllers [0129]) transmits instructions with said communication circuit to said chassis controller to energize said electromagnetic to couple said mobile rover with said chassis ([0247], [0262]) and wherein said chassis is a mobile chassis such that said mobile rover and said mobile chassis are configured to be repositioned together with said electromagnet providing sufficient force to maintain the coupling of said mobile rover and said chassis, and independently movable when said mobile rover and said mobile chassis are decoupled ([0262]).
Lalomia provides an electromagnetic docking coupling on the chassis in order to allow the rover and chassis during cleaning and emptying of waste ([0248]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with the electromagnet of Lalomia to ensure the rover and chassis don’t disconnect during cleaning and offloading of waste.
Regarding claim 16, Reasoner does not teach at least one instrument comprising memory in communication with said chassis controller with said at least one instrument configured to perform at least one of controlling operation of a medical or surgical instrument and monitoring a biological state of the patient, wherein said chassis controller configured to control at least one of said vacuum regulator and said vacuum pump based on data in said memory of said at least one instrument.
Martini discloses medical waste collection system in the same field of endeavor as the Applicant. Martini further teaches at least one instrument (tubing connected to patient [0035]) comprising memory in communication with said chassis controller with said at least one instrument configured to perform at least one of controlling operation of a medical or surgical instrument and monitoring a biological state of the patient ([0035], suction applied to patient), a vacuum regulator (405, [0080], figure 17) supported on said chassis and in communication with said chassis controller with said chassis controller configured to control at least one of said vacuum pump and said vacuum regulator to establish the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller ([0080, 0066]).
Martini utilizes a flow meter in order to detect whether the pump is functioning and detect the flow rate ([0080]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with the flow meter of Martini in order to measure the flow rate and detect whether the pump is malfunctioning.
Claims 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reasoner (US 2005/0187529) in view of Lalomia (US 2007/0135779).
Regarding claim 17, Reasoner discloses a waste collection system comprising a mobile rover (12, figure 6, [0035]) comprising at least one waste container (20, figure 6, [0035]) supported on said mobile rover (figure 6) for storing the medical/surgical waste collected from a patient with a suction line (81, figure 6, [0033]); a chassis (14, figure 6, [0033]) separate from said mobile rover and configured be removably coupled with said mobile rover ([0034, figure 6]); a vacuum pump (P, figure 6, [0036]) supported on said chassis and configured to draw a vacuum on said at least one waste container when said mobile rover is coupled with said chassis ([0035-0036], ); a rover controller (100, [0035]) supported on said mobile rover (figure 6) and configured to receive signal on said at least one waste container ([0036], a control unit 100 of the waste collection unit 12 acts as a master control unit to a slave controller 102 of the docking station 14 to control the sequence of actuating the couplings 56a, 57a, draining the canister 20 of the medical waste); and a chassis controller (102, figure 6, [0035]) supported on said chassis and configured to be in communication with said rover controller with said chassis controller configured to receive the signal by said rover controller ([0035-0036], a control unit 100 of the waste collection unit 12 acts as a master control unit to a slave controller 102 of the docking station 14 to control the sequence of actuating the couplings 56a, 57a, draining the canister 20 of the medical waste), each of said mobile rover and said chassis further comprise complementary signal couplers for establishing a communication circuit between said rover controller and said chassis controller (104, figure 6]) when coupled ([0035]).
Reasoner does not disclose a pressure sensor supported on said mobile rover and in communication with said rover controller, wherein said pressure sensor is configured to generate a pressure signal and said rover controller configured to receive the pressure signal with said complementary signal couplers.
Lalomia discloses medical waste collection systems in the same field of endeavor as the Applicant. Lalomia teaches pressure sensors (424, 426, figure 17, [00141]) responsive to pressure changes in the waste container and communicates with the main controller (342, figure 17, [0141]) which further communicates with a chassis controller (1020, figure 50, [0278], [0283]) through docking receivers (1024, figure 50).
Lalomia provides the sensors and communication between the controller and chassis to allow for further control over the functions of the medical disposal device ([0283]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Reasoner with the sensors and communication process of Lalomia in order to allow further control over the functions of the medical disposal device as taught by Lalomia.
Regarding claim 18, Reasoner further discloses a transmitter (rover side 104, [0035], figure 6) supported on said mobile rover and in communication with said rover controller; and a receiver (chassis side 104, [0035], figure 6) supported on said chassis with said receiver and said transmitter in communication when said mobile rover is coupled with said chassis to establish a communication circuit for transferring data between said rover controller and said chassis controller ([0035]).
Regarding claim 20, Reasoner further discloses the transmitter and receiver are IR ports, which are LED type communicators ([0035]) that use electrical contacts supported on the rover and chassis.
Allowable Subject Matter
Claims 1-8, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach or reasonably suggest either alone or in combination a chassis controller configured to regulate the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller. Reasoner fails to teach the rover and chassis controller to measure pressure and the chassis controller configured to regulate the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller. While Lalomia teaches the controllers on the chassis and rover, the Lalomia controller does not regulate the level of vacuum drawn on the waste container based on the pressure signal received by the rover. Lalomia teaches away from the claimed limitation since the rover controller of Lalomia is the master controller instead of having the chassis controller control the pressure. Martini also fails to cure the deficiencies of Lalomia and Reasoner, therefore, claims 1-8, 21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781